IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
STEPHEN A. PISKOR, ) CASE NO. 1:18-cv-1885
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v ) Magistrate Judge George J. Limbert
)
COMMISSIONER OF )
SOCIAL SECURITY, ) MEMORANDUM OPINION
)
Defendant. )

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge George J. Limbert (ECF #18). On August 15, 2018, Plaintiff, Mr. Stephen A. Piskor, filed
his Complaint (ECF #1) seeking judicial review of the final decision of the Commissioner of
Social Security (“Commissioner”) holding Plaintiff liable for repayment of $7,859.61 accrued
during the period of April 1, 2013 to March 1, 2016 due to excess resources.

On March 29, 2019, Plaintiff requested a judgment: (1) to find that he is not liable for
repayment because the Social Security Administration (“SSA”) was not justified in reducing or
stopping his Social Security Income (“SSI”) payments; and (2) to restart his SSI benefits and
receive back pay from the period beginning January 1, 2018 to the present. (ECF #15). On April
29, 2019, Defendant filed a brief on the merits. (ECF #16). On May 7, 2019, Plaintiff filed a
reply brief. (ECF #17).

Based on the information available to the court, the record revealed three sources of

income that led the SSA to determine they overpaid Plaintiff: (1) royalties from a self-published
book, (2) a large settlement, and (3) benefits received from living with his brother. (ECF #16 at
10-14, ECF #16-2 at 1).

Plaintiff, however, raised several arguments to rebut the sources of income listed. First,
he argued that the royalties from his book should not count towards a source of income because
he self-published it. (ECF #15 at 1-2). Further, he states that he did not belong to a business or
trade (arguing that this was a life work, a hobby, not intended to be a career or money making
endeavor). (ECF #15 at 2). However, Social Security regulations state that “[rJoyalties that are
earned income are payments to an individual in connection with any publication of the work of
the individual.” 20 C.F.R. § 416.1110(e) (emphasis added). Therefore, royalties from the book
fall squarely into this regulation qualifying it as a source of income for the Plaintiff.

Next, Plaintiff argues that the settlement amount should not count as income because he
spent down the money below the $2,000 resource limit, therefore, he remained eligible for SSI.
(ECF #15 at 5-8). He assumed that his checking account needed to be below the resource limit,
despite having an attorney trust account from which he was paid out money from the settlement.
(ECF #18 at 12-13). However, a trust is taken into consideration when calculating resources for
SSI unless it is a special needs trust or a pooled trust. (/d.). Here, it is neither a special needs
trust nor a pooled trust, and thus properly counted as a resource for SSI calculation. (ECF #18 at
14).

The Plaintiff also requested that the Court grant his request to restart SSI payment from
January 1, 2018 to present. However, this request is outside the scope of review, which is limited
to the final decision of the Commissioner of Social Security. See 42 U.S.C. § 405(g); Abbott v.

Sullivan, 905 F.2d 918, 922 (6th Cir. 1990).
Finally, on September 6, 2019, the Magistrate Judge issued his Report and
Recommendation. The Magistrate Judge found that the Commissioner’s decision holding
Plaintiff liable for repayment of $7,859.61 accrued during the period of April 1, 2013 to March
1, 2016 due to excess resources was supported by substantial evidence and recommends that the
Commissioner’s decision be affirmed. Objections to the Report and Recommendation needed to

be filed within 14 days of service. No objections were filed.

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether a party filed an objection to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.
FED. R. CIv. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have
been made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. Regarding subsection (b) of
72, the advisory committee stated: “When no timely objection is filed, the court need only satisfy

that there is no clear error on the face of the record to accept the recommendation.” FED. R. CIv.

P. 72 advisory committee’s notes (citation omitted).
The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or
legal conclusions, under a de novo or any other standard, when neither party objects to those
findings.”

Conclusion

The Court carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Report and Recommendations of Magistrate Judge George J.
Limbert (ECF #18) is ADOPTED. The decision of the Commissioner holding Plaintiff liable for
repayment of $7,859.61 accrued during the period of April 1, 2013 to March 1, 2016 due to
excess resources is AFFIRMED. Plaintiff's request that the case be reversed and remanded (ECF
#1) is DENIED.

IT IS SO ORDERED.

whl la

DONALD C. NUGEN|
United States District Judge

    

DATED: Mtind, 14 1014
